Citation Nr: 1108010	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 30 percent disabling from August 1, 2006.

2.  Entitlement to an increased rating for a left knee disability, rated as 30 percent disabling from March 1, 2006.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from December 1979 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, assigned 30 percent ratings for the Veteran's right and left knee disabilities following expiration of the 100 percent schedular ratings provided following total knee replacements (TKRs).  

The appellant and his representative have raised a claim seeking reimbursement for the cost of his (private) knee replacement surgeries.  See May 2007 statement and January 2011 Informal Hearing Presentation.  This matter is referred to the RO or the Appeals Management Center (AMC), in Washington, DC, for appropriate action.


REMAND

The Board concludes that further development of the evidence is in order in this case.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was, for reasons unknown to the Board, in the office of the service organization representing him for more than three years.  In order to properly address the issues at hand, the Board must have up-to-date medical information.

The most recent VA examination to determine the degree of severity of the Veteran's knee disabilities was in October 2006, less than a year after his TKRs.  Given the passage of time while the case was with the Veteran's representative, the Board finds the Veteran should be afforded a new VA examination to document the current severity of these disabilities.  See 38 C.F.R. § 3.159(c)(4).

Furthermore, complete post-TKR treatment records are not associated with the claims file.  Since they might be supportive of the Veteran's claims, they should be secured.  

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2010).  

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for his right and left knee disabilities since October 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Then, the Veteran should be afforded an examination by an appropriate medical examiner to determine the current degree of severity of the Veteran's service-connected right and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  

The examination report should include a discussion of the Veteran's documented medical history and should also address the Veteran's subjective account of his symptoms.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion concerning the impact of the service-connected knee disabilities on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to the final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

